PER CURIAM:
Charles Robert Barefoot, Jr., appeals the district court’s order and judgment dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915A(b) *315(2000). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district court. See Barefoot v. Ellis, No. 5:06-CT-03123-D (E.D.N.C. Feb. 13, 2007). We deny Barefoot’s motion for appointment of CJA counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.